Citation Nr: 0604389	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a kidney disorder to 
include a urinary disorder.

3. Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 30 to October 11, 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in September 2003 
and in January 2005 when it was remanded at those times first 
to the RO and then to the RO via a VA Appeals Management 
Center (AMC), to obtain additional information regarding the 
veteran's claims.  


FINDING OF FACT

A back disorder, a kidney disorder to include a urinary 
disorder, and a psychiatric disorder are not shown during 
service nor is there competent medical evidence that 
etiologically links these disorders to the veteran's period 
of military service.


CONCLUSION OF LAW

A back disorder, a kidney disorder to include a urinary 
disorder, and a psychiatric disorder were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has fulfilled its duty to notify and to assist the 
appellant in the development of his claims.  The Veterans 
Claims Assistance Act of 2000 (VCAA) requires that when a 
complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his representative, 
if any, of any information and medical or lay evidence 
necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  
VCAA notice must inform a claimant of (1) any information and 
evidence not of record needed to substantiate the claim; (2) 
what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  Under 
38 C.F.R. § 3.159(b)(1), VA must also ask the claimant to 
submit any pertinent evidence in his or her possession.  

The original rating decision on appeal was made in January 
2002. VCAA notice was provided by the RO or an AMC in October 
2001, April 2004, and in March 2005.  The content of the 
notices fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are on file and 
the RO has obtained all available post-service VA and private 
medical records identified by the appellant.  He was provided 
several VA examinations which are also of record as are 
records requested from the Social Security Administration.  
He was notified of records VA was unable to locate (see 
letter of October 2004 from RO).  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  For 
the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  It may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The veteran's service entrance physical examination records, 
dated in late August 1973, in pertinent part, reference a 
medical letter reporting "stomach trouble," that was not 
considered disqualifying.  No other pertinent pathology is 
reported.  Associated with the service entrance physical 
examination records is an August 1973 statement from a 
private physician indicating that in September 1965, at age 
10, the veteran was hospitalized for pyelonephritis. It was 
reported that follow-up treatment in October 1965, showed he 
was responding well.  It was also reported that the veteran 
had not been examined since then, and that a current 
urinalysis was normal.  The veteran was discharged from 
service in October 1973.  The record is devoid of any service 
medical records other than has been discussed above.  

Interim medical records are first shown in September 2001.  
At that time a VA medical examination revealed the veteran's 
report of chronic low back for 15 years, and urinary 
frequency, along with anxiety and depression symptoms. In 
October 2001, a VA psychiatric evaluation report revealed a 
report of auditory and visual hallucinations.  The veteran's 
past psychiatric history was reported as none, and anxiety, 
not otherwise specified was the diagnosis. Undifferentiated 
schizophrenia was diagnosed in October 2001. Subsequent VA 
clinical records reveal ongoing treatment for low back pain, 
anxiety and depression, urinary frequency, and schizophrenia.   

The record includes an October 2001 decision by the 
Department of the Army, Board for Corrections of Military 
Records.  It was reported that the veteran had contended that 
he was put out of the Army for asking to go to a doctor for 
back pain.  The decision indicated that the veteran was 
discharged from service due to poor motivation and attempts 
to do things incorrectly.  It was reported that there was no 
evidence in the available records that the veteran was 
treated for or diagnosed with a back problem prior to 
discharge, and that he had elected not to have a separation 
medical examination.           

Received in June 2002 was undated medical information from a 
medical dictionary, and an unidentified medical treatise 
regarding urinary tract obstruction and low back pain.

A VA medical examination was performed in September 2004.  It 
was reported that the veteran claimed that he had sustained a 
back disorder during service from a fall.  It was noted by 
the examiner that a review of the service record did not 
document such a fall.  The diagnosis was chronic lumbosacral 
strain.  The examiner opined that he was unable to find 
documentation of a service back injury, and that to state the 
veteran's back condition was related to an in-service injury 
would be speculation.  

The September 2004 VA medical examination also addressed the 
veteran's complaint of a kidney disorder. It was reported 
that a treating physician had noted the veteran's treatment 
for pyelonephritis at age 10 upon entrance onto service with 
good resolution and no evidence of residual.  It was reported 
that there were no indications in the service record of any 
urologic problems.  The diagnosis was mild urinary hesitancy 
secondary to benign prostatic hypertrophy and right 
hydrocele.  It was stated that there was no substantiation in 
the service records of any urologic problems that would be 
etiologically related to the veteran's present symptoms.   

Received in June 2005 were Social Security Administration 
records of the veteran.  These records primarily reveal 
medical treatment for schizophrenia and other medical 
problems of the veteran through April 2002.  Included in the 
records were private hospitalization records of the veteran 
dated in October 1965 showing that he veteran received 
treatment for acute pyelonephritis on the right due to E. 
coli, and duplication of ureters.  

The evidence described above does not provide a basis upon 
which to award service connection for any of the disabilities 
at issue.  In order to establish service connection for a 
claimed disorder, the following must be present: Medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Although there is evidence of current disability regarding 
each of the three issues on appeal, the case fails in part 
because there is no evidence of any back, kidney or urinary, 
or psychiatric complaints, findings or treatment during the 
veteran's period of military service or for many years 
afterwards.  While treatment for acute pyelonephritis at age 
10 was reported at service entrance, the medical evidence at 
the time of service entrance indicates that the disorder was 
apparently acute and had apparently resolved without 
sequelae.  A disability attributable to pyelonephritis or 
pyelonephritis is not shown at service entrance or during 
service for that matter, warranting consideration of that 
issue on the basis of aggravation of a pre-service disability 
pursuant to 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 
 
The record goes on to show that medical evidence of low back, 
urinary, and psychiatric problems is not shown until 2001, 
some twenty-eight years after the veteran's brief period of 
military service.  In 2001 a 15-year history of back pain was 
reported, which is contrary to the veteran's assertions.  
Furthermore, and most important in the context of service 
connection, the record is also devoid of any medical evidence 
that establishes an etiological link between the veteran's 
current low back, kidney or urinary disorder or a psychiatric 
disorder for that matter (most recently diagnosed as 
schizophrenia), and his period of military service. It is 
important to note that VA medical opinions from 2004 
referencing the veteran's low back and kidney and urinary 
disorders, indicate a lack of medical evidence in support of 
the veteran's assertions, opining that to establish 
relationships between his current low back and urinary 
disorders and service would be speculation.  This is negative 
evidence against the veteran's claim.  

The Board is aware that the veteran has submitted medical 
information in support of his claims, including excerpts from 
a medical dictionary and an unnamed medical treatise 
regarding his claimed back and urinary disorders.  It is 
important to note though that this evidence is not specific 
with respect his claims, the medical information submitted 
does not show any relationship or etiological link between 
the veteran's current urinary and back disorders and his 
period of military service. The veteran's statements 
regarding a reported service back injury have been 
considered.  It is noted though that this is lay evidence 
which is limited in probative value because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Further, there is no medical evidence 
in support of the veteran's assertions.    

Also the veteran does not meet the threshold service 
requirements of 90 days or more for consideration of 
schizophrenia as a psychosis and claimed pyelonephritis or a 
kidney disorder as presumptive diseases pursuant to 38 C.F.R. 
§ 3.309. Further, as indicated previously, schizophrenia is 
first shown many years after service, and pyelonephritis or a 
kidney disorder are not currently shown.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   It must be concluded then that a back 
disorder, a kidney disorder to include a urinary disorder, 
and a psychiatric disorder are not shown during service nor 
is there competent medical evidence that etiologically links 
these disorders to the veteran's brief period of military 
service.  Medical evidence of current disability is not 
sufficient to establish service connection in this case.  The 
weight of the evidence is against the veteran's claims, and 
service connection for back, kidney or urinary, or 
psychiatric disorders is not warranted.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a kidney disorder to 
include a urinary disorder is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


